DETAILED ACTION
This office action is in response to the AFCP 2.0 filed on May 23, 2022. Claims 1-13 and 16-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed May 23, 2022, with respect to amended claims 1 and 11 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1-13 and 16-20 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a wrench. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a lever arm pivotally attached to the handle…, the lever arm comprising a handle portion extending from the second pivot point toward the first end of the handle and an actuating portion extending through the slot of the handle and contacting an external surface of the second driven end of the rotatable jaw and a torsion spring configured to bias the rotatable jaw towards the fixed jaw and into a closed position (as in claim 1), nor render obvious of providing; a torsion spring that is disposed at the second end of the handle, the torsion spring having a first arm connected to the attachment projection of the fixed jaw and abuts against a straight portion of a raised profile disposed on an inside surface of each of the first and second side extensions (as in claim 2), nor render obvious of providing; a lever arm pivotally attached to and extending through the handle, the lever arm comprising a handle portion and an actuating portion wherein when the lever arm rotates relative to the handle, the actuating portion is in contact with the second driven end of the rotatable jaw causing the rotatable jaw to rotate relative to the second end of the handle and a torsion spring configured to bias the rotatable jaw towards the fixed jaw and into a closed position, (as in claim 11), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art consists of Park et al. (4616534), Chartier et al. (6742419) and Woo (5251518). 
Park et al. disclose most of the limitations of the amended claims except for providing a torsion spring (see office action filed on March 7, 2022). Park et al. further disclose that the spring (21) used therein contains an indent portion (at 23) “for engagement with a spring engaging protrusion surface 24 disposed on the head member 10.” (see Column 2, Lines 14-17) in order to be “strongly biased against the head 10…” (see Column 2, Lines 17-21). And, as acknowledged by the applicant (see pages 8-11 of Response), it would not be obvious to modify the spring (21), of Park et al., such that it is a torsion spring because such a modification would render the device, of Park et al., inoperable for its intended purpose (i.e. having a spring that is in “engagement with a spring engaging protrusion surface 24 disposed on the head member 10.” in order to be “strongly biased against the head 10…”). For example,  if the spring, of Park et al., was modified as a torsion spring, it would fail to have a portion that is in “engagement with a spring engaging protrusion surface 24 disposed on the head member 10.”
Chartier et al. teach that itis old and well known in the art at the time the invention was made to provide a wrench with a spring (44, similar to spring 21, of Park et al.) that is formed as a torsion spring (Column 3, Lines 58-61), but fail to provide the claimed lever arm. And, as discussed above it would not be obvious to modify Park with such a spring because it would destroy the intended purpose of having a spring that is in “engagement with a spring engaging protrusion surface 24 disposed on the head member 10.” 
Woo also shows that it is known in the art to provide a pipe wrench with a spring that can be formed as torsion spring (16, Figure 5) or as a leaf spring (22, Figure 8), but also fails to provide the claimed lever arm. Again, as discussed above, it would not be obvious to modify Park with such a spring because it would destroy the intended purpose of having a spring that is in “engagement with a spring engaging protrusion surface 24 disposed on the head member 10.”
Therefore, the examiner notes that allowable features above, in conjunction with other features, as claimed in claims 1 or 2 or 11, were neither found to be disclosed, nor suggested by the prior art of record. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723